 

Exhibit 10.1

 

 

 

[gb5424ec221s000001.jpg]

 

4-19-2020

 

 

STRICTLY CONFIDENTIAL

 

Achieve Life Sciences, Inc 520 Pike Street, Suite 2250

Seattle, WA, 98101

 

 

 

PLACEMENT AGENT AGREEMENT

 

 

This Placement Agent Agreement (“Agreement”) is made by and between Achieve Life
Sciences, Inc (the “Company”), and Paulson Investment Company, LLC, a Delaware
limited liability company (the “Placement Agent”), as of the date first above
written. The Company hereby engages the Placement Agent to assist the Company as
its exclusive placement agent in arranging an offering of its common shares and
other securities (the “Securities”), on terms to be determined by the parties
hereto (the “Offering”). The terms of the Offering will be more fully described
in the definitive transaction documents pertaining to the Offering, to be
prepared by the Company, with the assistance of the Placement Agent.

 

NOW THEREFORE, the parties hereto based on the foregoing and the mutual
covenants set forth below and other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, do hereby agree as follows:

 

1.Services.

 

(a)

The Placement Agent shall offer participation in the Offering to its clients and
other persons with whom the Placement Agent or the Company or any of their
respective officers, directors, employees or affiliates has a pre-existing
business relationship and that the Placement Agent reasonably believes are
“accredited investors” as defined in Rule 501 of Regulation D promulgated under
the Securities Act of 1933, as amended (the “Securities Act”). Any such
potential investor in the Offering, including entities controlled by or advised
by the Placement Agent and their respective affiliates, that is first introduced
to the Company by the Placement Agent shall be considered a qualified investor
(collectively, the “Qualified Investors”). Additionally, all persons (natural or
otherwise) who participate in the Offering shall be considered Qualified
Investors for the purposes of Section 2 hereof. A list of Qualified Investors
who received the Offering’s definitive transaction documents (each, a “Tail
Investor”) will be provided to the Company within 10 business days following the
final closing of the Offering. Tail Investors shall only include high net worth
individuals and family offices as they would commonly be known in the industry
and does not include any institutional investors or funds, including any that
have participated one of the Company’s offerings of securities over the prior 24
months that are covered under a “tail” with a prior placement agent.

 



1

 

 



--------------------------------------------------------------------------------

 

 

 

(b)

The Company shall cooperate with Placement Agent in connection with and shall
make available to  Placement Agent such documents and other information as the
Placement Agent shall reasonably request in order to satisfy its due diligence
requirements. The Company shall make members of management and other employees
available to the Placement Agent as the Placement Agent shall reasonably request
for purposes of satisfying Placement Agent’s due diligence requirements and
consummating the Offering. The Company shall also make its Chief Executive
Officer, Chief Financial Officer and other key management members available to
attend a reasonable number of investor presentations, as determined by Placement
Agent, and shall commit such time and other resources as are reasonably
necessary or appropriate to secure the reasonable and timely success of the
Offering.

 

 

(c)

The Company shall be responsible for the initial printing, binding and
distribution, if any (Placement Agent shall not be required to print hard
copies, but may use electronic documents for distribution), to the Qualified
Investors of the Company’s confidential offering documents referred to herein as
the offering materials (“Offering Materials”), which shall include relevant
subscription documents or securities purchase agreement and related investment
materials to be used in connection with the Offering.

 

 

(d)

The Placement Agent will deliver completed subscriptions to the Company prior to
each closing of the Offering. The Placement Agent acknowledges that the Company
may determine, in its sole discretion, whether to accept an offer of
subscription to the Offering by a Qualified Investor. Notwithstanding the
foregoing, unless the Company has a specific objection to any particular
Qualified Investor being an equity investor or creditor of the Company (for
example, the investor competes with or is affiliated with a competitor of the
Company, is known to be disreputable or dishonest, or for other, legitimate
investor-specific reasons), the Company shall accept offers of subscription from
Qualified Investors.

 

 

 

2.

Compensation Payable to the Placement Agent.

 

(a)

The Company shall, at each closing of the Offering (each a “Closing”), as
compensation for the services provided by the Placement Agent hereunder, pay the
Placement Agent a cash commission equal to 9% of the gross proceeds received by
the Company from Qualified Investors from such Closing (the “Cash Fee”);
provided, however, that the Placement Agent shall be paid a Cash Fee of 5% of
the gross proceeds received by the Company with respect to investors in the
Offering who are not introduced by the Placement Agent to the Company, including
the Company’s officers, directors, and existing stockholders of the Company and
other investors introduced to the Offering by the Company (the “Company
Investors”), and the Placement Agent shall be paid no Cash Fee with respect to
any institutional investors that have participated in a prior securities
offering by the Company in the last 24 months (the “Prior Company Investors who
are covered by a “Tail” with a prior placement agent.

 

 

(b)At the final Closing of an Offering that includes the sale of shares of the
Company’s common stock (including as part of units), the Company shall issue the
Placement Agent a warrant to purchase a number of shares of the Company’s common
stock (the “PA Warrants”), equal to 9% of the number of shares of common stock
sold in the Offering excluding, for the avoidance of doubt, any shares
underlying warrants sold in the Offering. The Placement Agent shall not be
entitled to receive any PA Warrants in connection with the purchase of the
Company’s common stock in the Offering by Company Investors or Prior Company
Investors. The PA Warrants shall have terms substantially similar to the
warrants included in the Units, but shall have an exercise price equal to 115%
of the offering price of the Unit and will expire on the date that is five years
from the date of issuance of such PA Warrants. The PA Warrants, and shares into
which the PA Warrants are exercised, will have the same registration rights as
any shares issued in



2

 

 



--------------------------------------------------------------------------------

 

the Offering.   Any shares issued upon exercise of the PA Warrants shall be
transferred to the Placement Agent by means of the Deposit/Withdrawal at
Custodian (“DWAC”) process if the Company is then a participant in that system,
provided that if such shares contain a restrictive legend, such shares will be
transferred in physical certificate or such other form acceptable by the
Placement Agent’s broker. If the Company is a DWAC participant, the Company will
agree to maintain a transfer agent that is a participant in the FAST program so
long as the PA Warrants remain outstanding and exercisable. In all other cases,
the Company shall issue and deliver a physical certificate representing the
shares issued upon the exercise of the PA Warrants. The Company agrees that when
a legal opinion is required to sell or otherwise transfer the Securities sold in
the Offering in accordance with applicable law, PA Warrants, or the shares of
the Company’s stock underlying either of them, the Company will engage counsel
to issue the legal opinion and will pay for the provision of the legal opinion
and any associated costs. The Placement Agent may assign PA Warrants to
designees in compliance with applicable securities laws, so long as its
designees are accredited investors and the designees execute certificates
reasonably requested by the Company to ensure compliance with applicable
securities laws. For the avoidance of doubt, the Placement Agent will receive no
compensation for the conversion of warrants into Common Stock by Qualified
Investors. The Form of PA Warrant is provided in the form attached hereto as
Exhibit A.

 

 

3.

Term.

 

(a)

Unless earlier terminated as set forth herein, this Agreement will continue in
full force and effect for a term expiring on the earlier of the Closing of an
Offering or May 7, 2020 unless extended by the Company and the Placement Agent
(the “Term”). Certain provisions of this Agreement survive the termination of
this Agreement as expressly provided elsewhere herein.

 

 

(b)

Prior to the end of the Term, (i) the Company may terminate this Agreement
immediately and without notice in the event of a material breach of this
Agreement by the Placement Agent, and (ii) either party may terminate this
Agreement upon 10 business days prior written notice to the other party for any
reason. In the event the Company terminates this Agreement, the Placement Agent
will be entitled to all applicable Cash Fees and equity compensation provided
for in Section 2 hereof and, if a Closing has occurred, the non-accountable
expense fee provided for in Section 9 hereof, earned prior to such termination.

 

 

(c)

If, during the Term or within the 18 month period immediately following the date
of termination or expiration of this Agreement (the “Tail Period”), the Company
proposes a sale, enters into an agreement to sell, or consummates a sale of its
securities (whether debt or equity) to a Tail Investor (each such action, a
“Tail Event”) for which the Placement Agent would have been entitled to the
compensation set forth in Section 2 of this Agreement had the closing of the
Tail Event occurred during the Term, then at the closing of each such Tail
Event, the Company shall pay the Placement Agent the Cash Fee as set forth in
Section 2 hereof, in the amounts equal to the compensation that the Placement
Agent would have earned from such Tail Event had the Company consummated the
Tail Event prior to the termination of this Agreement.

 

 

4.Performance.  In connection with the performance of its duties under this
Agreement, the Placement Agent agrees as follows:

 

(a)

The Placement Agent shall act in a manner consistent with the instructions of
the Company and comply with all applicable laws, whether foreign or domestic, of
each jurisdiction in which the Placement Agent proposes to carry on the business
contemplated by this Agreement. The Placement Agent shall not take any action or
omit to take any action that would

 

 



3

 

 



--------------------------------------------------------------------------------

 

cause the Company to violate any material law or to jeopardize the availability
of any applicable exemption from registration under the Securities Act or the
Securities Exchange Act of 1934, as amended (the “Exchange Act”). The Placement
Agent is a member firm in good standing of the Financial Industry Regulatory
Authority, Inc. (“FINRA”) and has all authority and approvals needed to engage
in securities trading and brokerage activities, as well as providing investment
banking and financial advisory services. The Placement Agent represents,
warrants and agrees that it shall at all times provide its services under this
Agreement in compliance with applicable law.

 

(b)

The Placement Agent shall only provide the Offering Materials to potential
investors that have entered into a non-disclosure agreement and shall not make
any additional statements that contain an untrue statement of a material fact or
omit to state any fact necessary to make any statement made by the Placement
Agent not misleading in light of the circumstances in which such statements are
made.

 

 

(c)

The Placement Agent shall not provide any other information about the Company to
any person or firm that, to the knowledge of the Placement Agent, is a
competitor of the Company or is an officer, director, employee, affiliate or
investor in a competitor of the Company.

 

 

(d)

Neither the Placement Agent nor any of its representatives shall make any
representation on behalf of the Company other than those contained in the
Offering Materials or any additional information expressly provided by the
Company to the Placement Agent for dissemination to potential investors. Neither
the Placement Agent nor any of its representatives is authorized to act as the
agent or representative of the Company in any capacity, except as expressly set
forth herein.

 

 

(e)

The Placement Agent shall use its best efforts to cause its officers, directors,
employees and affiliates to comply with all of the foregoing provisions of this
Section 4 and shall be responsible for any breach by such individuals or
entities.

 

 

 

5.

Representations and Warranties of the Parties.

 

(a)

Each of the representations and warranties (together with any related disclosure
schedules thereto) made by the Company to the Qualified Investors in the
Securities Purchase Agreement to be entered into between the Company and each
Qualified Investor, is hereby incorporated herein by reference (as though fully
restated herein) and is, as of the date of this Agreement, hereby made to, and
in favor of, the Placement Agent.

 

 

 

(b)

The Placement Agent represents and warrants to the Company that:

 

(i)The Placement Agent is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Delaware and it has
all requisite power and authority to enter into this Agreement and to carry out
its obligations hereunder.

 

(ii)This Agreement has been duly authorized, executed and delivered by the
Placement Agent and on its behalf and constitutes a valid and legally binding
obligation enforceable against the Placement Agent in accordance with its terms.

 

(iii)The execution and delivery of this Agreement, the observance and
performance hereof and the consummation of the transactions contemplated hereby
and by the Offering Materials do not and will not result in any breach of, or
default under, any instrument or

 



4

 

 



--------------------------------------------------------------------------------

 

agreement by which the Placement Agent is bound or violate any law or order
directed to the Placement Agent of any court or any federal or state regulatory
body or administrative agency having jurisdiction over the Placement Agent or
over its property.

 

(iv)The Placement Agent is duly registered as a broker-dealer with the United
States Securities and Exchange Commission (the “SEC”) pursuant to the Exchange
Act, and no proceeding has been initiated to revoke any of such registration;
the Placement Agent is a member in good standing of FINRA; the Placement Agent
is duly registered as a broker-dealer under the applicable statutes, if any, in
each state in which the Placement Agent proposes to offer or sell the Securities
where such registration is required; the Placement Agent shall be responsible
for payment of compensation owed to any Sub-Agent, if any, which Sub-Agent, if
any, must be a member in good standing of FINRA and registered in each state
where investors identified by such Sub-Agent reside.

 

(v)The Placement Agent has complied and will comply with all broker- dealer
requirements applicable to this transaction; the Placement Agent is not in
violation of any order of any court or regulatory authority applicable to it
with respect to the sale of the Securities.

 

(vi)The Placement Agent has not taken, and will not take, any action, directly
or indirectly, that may cause the Offering to fail to be entitled to exemption
from applicable state securities or “blue sky” laws.

 

 

6.

Indemnification.

 

(a)

The Company agrees to indemnify and hold harmless the Placement Agent, its
managers, officers, directors, partners, employees, agents, legal counsel and
any of its affiliates (each, a “Placement Agent’s Indemnified Party”) against
any and all losses, claims, damages, liabilities and expenses (including all
legal or other expenses reasonably incurred by a Placement Agent’s Indemnified
Party) caused by or arising out of any misrepresentation or untrue statement or
alleged misrepresentation or untrue statement of a material fact contained in
the Offering Materials or any other document furnished by the Company to the
Placement Agent for delivery to or review by the Qualified Investors, or the
omission or the alleged omission to state in such documents furnished to the
Qualified Investors a material fact necessary in order to make the statements
therein not misleading in light of the circumstances under which they were made,
to the extent such misstatements or omissions are made in reliance upon and in
conformity with written information furnished by the Company for use in the
documents furnished to the Qualified Investors, including the Offering Materials
(except to the extent such misrepresentations, untrue statements or omissions
are based on information provided to the Company by the Placement Agent or its
affiliates). The Company agrees to reimburse the Placement Agent’s Indemnified
Party for any documented and reasonable expenses (including documented and
reasonable fees and expenses of counsel) incurred as a result of producing
documents, presenting testimony or evidence, or preparing to present testimony
or evidence (based upon time expended by the Placement Agent’s Indemnified Party
at its then current time charges or if such person shall have no established
time charges, then based upon reasonable charges), in connection with any court
or administrative proceeding (including any investigation which may be
preliminary thereto) arising out of or relating to the performance by the
Placement Agent’s Indemnified Party of any obligation hereunder and relating to
a matter for which the Company must provide indemnity to or hold harmless such
Placement Agent’s Indemnified Party pursuant to the provisions of this Section
6(a). In the event the Company shall be obligated to indemnify a Placement
Agent’s Indemnified Party in connection with any such proceeding, the Company
shall be entitled to assume the defense of such proceeding, with counsel
approved by the Placement Agent’s Indemnified Party (which shall not be

 

 



5

 

 



--------------------------------------------------------------------------------

 

unreasonably withheld), upon the delivery to the Placement Agent’s Indemnified
Party of written notice of the Company’s election to do so.

 

(b)

The Placement Agent agrees to indemnify and hold harmless the Company, its
managers, officers, directors, partners, employees, agents, legal counsel and
its affiliates (each, a “Company Indemnified Party”) against any and all losses,
claims, damages and liabilities, joint or several, and expenses (including all
legal or other expenses reasonably incurred by a Company Indemnified Party)
caused by or arising out of any misrepresentation or untrue statement or alleged
misrepresentation or untrue statement of a material fact made by the Placement
Agent or its affiliates to the Qualified Investors, or the Placement Agent’s
omission or the alleged omission to state to the Qualified Investors a material
fact necessary in order to make statements made not misleading in light of the
circumstances under which they were made (except to the extent such
misrepresentations, untrue statements or omissions are based on information
provided to the Placement Agent by the Company, including the Offering Materials
or any other document furnished by the Company to the Placement Agent for
delivery to or review by the Qualified Investors), in each case to the extent,
but only to the extent, that such untrue statement or alleged untrue statement
or omission or alleged omission was made in the Offering Materials or other
document furnished to the Placement Agent for delivery to or review by the
Qualified Investors, in reliance upon and in conformity with written information
furnished to the Company by the Placement Agent or its affiliates expressly for
use therein, provided that the Company Indemnified Party gives the Placement
Agent notice of the potential claim as promptly as reasonably practicable
following the date the Company Indemnified Party is made aware or is deemed to
have been made aware of the claim. The Placement Agent agrees to reimburse the
Company Indemnified Party for any documented and reasonable expenses (including
documented and reasonable fees and expenses of counsel) incurred as a result of
producing documents, presenting testimony or evidence, or preparing to present
testimony or evidence (based upon time expended by the Company Indemnified Party
at its then current time charges or if such person shall have no established
time charges, then based upon reasonable charges), in connection with any court
or administrative proceeding (including any investigation which may be
preliminary thereto) arising out of or relating to the performance by the
Company Indemnified Party of any obligation hereunder and relating to a matter
for which the Company must provide indemnity to or hold harmless such Company
Indemnified Party pursuant to the provisions of this Section 6(b). The Placement
Agent’s obligations under this Section 6(b) shall be limited to the net amount
of Cash Fees paid or payable by the Company to the Placement Agent and the
amount of any expense reimbursement paid or payable by the Company to the
Placement Agent under Section 9 of this Agreement, other than in the case of
fraud, intentional misrepresentation or willful breach by the Placement Agent.
In the event the Placement Agent shall be obligated to indemnify a Company
Indemnified Party in connection with any such proceeding, the Placement Agent
shall be entitled to assume the defense of such proceeding, with counsel
approved by the Company Indemnified Party (which shall not be unreasonably
withheld), upon the delivery to the Company Indemnified Party of written notice
of the Placement Agent’s election to do so.

 

 

(c)

In order to provide for just and equitable contribution under the Securities Act
in any case in which (i) any person entitled to indemnification under this
Section 6 makes a claim for indemnification pursuant hereto but it is judicially
determined (by the entry of a final judgment or decree by a court of competent
jurisdiction and the expiration of time to appeal or the denial of the last
right of appeal) that such indemnification may not be enforced notwithstanding
the fact that this Section 6 provides for indemnification in such case, or (ii)
contribution under the Securities Act may be required on the part of any such
person in circumstances for which indemnification is provided under this Section
6, then, and in each such case, the Company and the Placement Agent shall
contribute to the aggregate losses, claims, damages or liabilities to which

 

 



6

 

 



--------------------------------------------------------------------------------

 

they may be subject (after any contribution from others) in such proportion so
that the Placement Agent is responsible for the proportion that the amount of
commissions appearing in the Offering Materials bears to the price appearing
therein, and the Company is responsible for the remaining portion; provided,
that, in any such case, no person guilty of a fraudulent misrepresentation or
omission (within the meaning of Section 11(f) of the Securities Act) shall be
entitled to contribution from any person who was not guilty of such fraudulent
misrepresentation or omission.

 

(d)

No indemnified party identified in Sections 6(a) and 6(b) will settle,
compromise, consent to the entry of any judgment in or otherwise seek to
terminate any action, claim, suit, investigation or proceeding referred to in
Sections 6(a) and 6(b) without the prior written consent of the applicable
indemnitor. No indemnitor identified in Sections 6(a) and 6(b) will settle,
compromise, consent to the entry of any judgment in or otherwise seek to
terminate any action, claim, suit, investigation or proceeding referred to in
Sections 6(a) and 6(b) without the prior written consent of the applicable
indemnified party. In no event will the consent in this Section 6(d) be
unreasonably withheld.

 

 

(e)

The respective indemnity agreements between the Placement Agent and the Company
contained in this Section 6, and the representations and warranties of the
parties set forth in Section 5 or elsewhere in this Agreement, shall remain
operative and in full force and effect, regardless of any investigation made by
or on behalf of the Company or Placement Agent, as the case may be, or by or on
behalf of any controlling person of the Placement Agent or the Company or any
such manager, partner, officer or director or any controlling person of the
Company or the Placement Agent, as the case may be, and shall survive the
delivery of the Securities, and any successor of the Company and of the
Placement Agent, or of any controlling person of the Company or the Placement
Agent, as the case may be, shall be entitled to the benefit of the respective
indemnity agreements. The representations and warranties in Section 5 of this
Agreement (but not the indemnities contained in Section 6 hereof) shall
terminate six months after the final Closing of the Offering.

 

 

 

7.

Covenants

 

 

(a)

The Company covenants with the Placement Agent as follows:

 

(i)The Company will notify the Placement Agent promptly, and confirm the notice
in writing, of its receipt of notice of the initiation by the SEC or any state
securities commission of any proceeding against the Company or any members of
the management team.

 

(ii)The Company will give the Placement Agent notice of its intention to amend
or supplement the Offering Materials, except for amendments or supplements
available on the SEC’s Edgar filing system.

 

(iii)The Company will promptly notify the Placement Agent in the event any of
the representations or warranties made by the Company in Section 5(a) and in the
Securities Purchase Agreement are no longer true and accurate prior to the final
Closing of the Offering.

 

(iv)If any event shall occur as a result of which it is necessary, in the
reasonable opinion of either or both of the Placement Agent and the Company, to
amend or supplement the Offering Materials in order to make the Offering
Materials not misleading in the light of the circumstances existing at the time
it is delivered to a purchaser, the Company will forthwith amend or supplement
the Offering Materials by preparing and furnishing to the Placement Agent a
reasonable number of copies of an amendment or amendments of, or a supplement or

 



7

 

 



--------------------------------------------------------------------------------

 

supplements to, the Offering Materials (in form and substance satisfactory to
the Placement Agent), so that, as so amended or supplemented, the Offering
Materials will not contain an untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances existing at the time it is delivered to a purchaser,
not misleading.

 

(v)The Company will endeavor, in cooperation with the Placement Agent, to
register (or use an exemption from registering) the Offering under the
Securities Act and to qualify the offer and sale of the Securities under the
applicable securities laws of such states and other jurisdictions of the United
States as the Placement Agent and the Company agree to offer and sell the
Securities, and will maintain such qualifications in effect for so long as may
be required for the distribution of the Securities. This will include, but not
be limited to preparing and filing Form D and notice filings with each state,
as, if, and when appropriate.

 

(vi)The Company will apply the net proceeds from the sale of the Securities sold
by it hereunder substantially as contemplated by the Offering Materials.

 

(vii)All communications by the Company with the Placement Agent shall be with
the Placement Agent’s President, legal counsel and/or designated investment
banker(s) with respect to the Offering. The Company shall not initiate
communication directly with any of the Placement Agent’s brokers or the
Qualified Investors (until such time as such Qualified Investors are
stockholders of the Company, and except for Company Investors) without the prior
consent of the Placement Agent.

 

(viii)The Company will (A) notify the Placement Agent within five business days
of the closing of any Tail Event for which the Placement Agent is entitled to
compensation as set forth in Section 3(c) and (B) pay the Placement Agent the
compensation to which it is entitled pursuant to Section 3(c) within five
business days of that closing.

 

 

(b)

The Placement Agent covenants and agrees that:

 

(i)It will not give any information or make any representation in connection
with the Offering of Securities that is not contained in the Offering Materials.

 

(ii)In making any offer of Securities, the Placement Agent agrees that it will
comply with the provisions of the Securities Act and the Exchange Act and the
securities laws of each state, and that it and its authorized agents will offer
to sell, or solicit offers to subscribe for or buy, the Securities only in those
states and other jurisdictions in the United States in which such solicitations
can be made in accordance with an applicable exemption from registration or
qualification and in which the Placement Agent is qualified to so act. Nothing
contained herein shall limit the Placement Agent from offering to sell the
Securities outside the United States in compliance with applicable laws.

 

(iii)The Placement Agent will promptly notify the Company in the event any of
the representations or warranties made by the Placement Agent in Section 5(b)
are no longer true and accurate.

 

(iv)The Placement Agent shall maintain all broker-dealer registrations, referred
to above in Section 5(b)(iv) throughout the period in which Securities are
offered and sold.

 

(v)In the event that, on or before any Closing, the Placement Agent becomes
aware of any false statement of a fact or representation in the Offering
Materials, the

 



8

 

 



--------------------------------------------------------------------------------

 

Placement Agent shall promptly inform the Company of such false statement of
fact or representation.

 

(vi)The Placement Agent shall inform the Company of each date on which it first
receives any subscription from prospective investors in each particular state
where the Securities are offered and shall not offer the Securities for sale in
any state in which the offer or sale requires prior notice or clearance from any
state securities commission, bureau or agency thereon, unless the Company has
confirmed that such prior notice or clearance has been made or obtained.

 

8.Confidentiality. Except in keeping with its obligations under this Agreement,
the Placement Agent will maintain in confidence and will use only for the
purpose of fulfilling its obligations hereunder and will not use for its own
benefit any inventions, confidential know-how, trade secrets, financial
information and other non-public information and data disclosed to it by the
Company, and it will not divulge the same to any other persons until such time
as the information becomes a matter of public knowledge. The Placement Agent
will use its best efforts to prevent any unauthorized disclosure described above
by others and shall be responsible for any such disclosure by its officers,
directors, agents or affiliates. This Section 8 will survive expiration or
termination of this Agreement indefinitely.

 

 

9.

Expenses.

 

(a)

The Company shall pay the Placement Agent a $25,000 retainer to be paid upon the
a closing of the financing. In the event the financing does not close for
reasons not attributable to the Placement Agent, the company will be responsible
for the $25,000 retainer – expense fee.

 

 

(b)

The Company shall pay all its expenses and costs incident to the performance of
its obligations under this Agreement, including but not limited to, its legal
and accounting fees and shall be responsible for payment of all federal, state
“blue sky”, FINRA and other filings pertaining to the Offering.

 

 

 

10.

Independent Contractor; Duty Owed.

 

(a)

The Placement Agent shall perform its services hereunder as an independent
contractor, and nothing in this Agreement shall in any way be construed to
constitute the Placement Agent the agent, employee or representative of the
Company. Neither the Placement Agent nor any agent acting on behalf of the
Placement Agent will enter into any agreement or incur any obligations on the
Company’s behalf or commit the Company in any manner or make any
representations, warranties or promises on the Company’s behalf or hold itself
(or allow itself to be held) as having any authority whatsoever to bind the
Company without the Company’s prior written consent, or attempt to do any of the
foregoing.

 

 

(b)

The Company acknowledges that the Placement Agent is being engaged hereunder
solely to provide the services described above to the Company, and that it is
not acting as a fiduciary of, and shall have no duties or liabilities to, the
equity holders of the Company or any other third party in connection with its
engagement hereunder, all of which are hereby expressly waived.

 

 

11.Closing. The obligations of the Placement Agent, and the closing of the sale
of the Securities in the Offering, are subject to (a) the Placement Agent’s
satisfactory completion of its

 



9

 

 



--------------------------------------------------------------------------------

 

due diligence examination of the Company; (b) the accuracy, when made and on
each closing date, of the representations and warranties on the part of the
Company contained herein and in the Securities Purchase Agreement; (c) the
performance by the Company of its obligations hereunder; and (d) to each of the
additional terms and conditions to closing in the Securities Purchase Agreement
to be entered into between the Company and each Qualified Investor.

 

 

12.

General.

 

(a)

Applicable Law and Jurisdiction. Any disputes arising under or relating to this
Agreement shall be submitted to binding arbitration in New York, New York under
the auspices of FINRA Dispute Resolution. The decision of the arbitrator will be
final, conclusive and binding on the parties to the arbitration. Judgment may be
entered on the arbitrator’s decision in any court having jurisdiction. The
Company and the Placement Agent shall each pay one-half of the costs and
expenses of such arbitration, and each shall separately pay its counsel fees and
expenses. Notwithstanding the foregoing, the Placement Agent may bring an action
solely for equitable, declaratory, or injunctive relief relating to its rights
and the Company’s obligations under this Agreement in the federal or state
courts of New York County, and the Company hereby waives any objection to the
laying of venue or jurisdiction in those courts.

 

 

(b)

Covenant against Assignment. This Agreement is personal to the parties hereto,
and accordingly, except for the right to enforce the obligations under Sections
6 and 7 hereunder (which right shall inure to the benefit of the successors and
assigns of the aggrieved party), neither this Agreement nor any right hereunder
or interest herein may be assigned or transferred or charged by either party
without the express written consent of the other.

 

 

(c)

Entire Agreement; Amendment. This Agreement and the attached exhibits constitute
the entire contract between the parties with respect to the subject matter
hereof and supersede any prior agreements between the parties. This Agreement
may not be amended, nor may any obligation hereunder be waived, except by an
agreement in writing executed by, in the case of an amendment, each of the
parties hereto, and, in the case of a waiver, by the party waiving performance.

 

 

(d)

No Waiver. The failure or delay by a party to enforce any provision of this
Agreement will not in any way be construed as a waiver of any such provision or
prevent that party from thereafter enforcing any other provision of this
Agreement. The rights granted the parties hereunder are cumulative and will not
constitute a waiver of either party’s right to assert any other legal remedy
available to it.

 

 

(e)

Severability. Should any provision of this Agreement be found to be illegal or
unenforceable, the other provisions will nevertheless remain effective and will
remain enforceable to the greatest extent permitted by law.

 

 

(f)

Notices. Any notice, demand, offer, request or other communication required or
permitted to be given by either the Company or the Placement Agent pursuant to
the terms of this Agreement must be in writing and will be deemed effectively
given the earlier of

 

(i) when received, (ii) when delivered personally, (iii) one business day after
being delivered by email or facsimile (with receipt of appropriate confirmation)
to the email address or number provided to the other party or such other address
or number as a party may request by notifying the other in writing, (iv) one
business day after being deposited with an overnight courier service or

(v) four days after being deposited in the U.S. mail, First Class with postage
prepaid, and addressed to the party at the address previously provided to the
other party or such other address as a party

 



10

 

 



--------------------------------------------------------------------------------

 

may request by notifying the other in writing. The address for any notice is as
follows: (1) if to the Company, to the address set forth above, Attention: John
Bencich, with a copy (which shall not constitute notice) to: Fenwick & West LLP,
1191 Second Avenue, Floor 10, Seattle, WA 98101, Attention: Alan Smith and
Amanda Rose; and (2) if to the Placement Agent, to Paulson Investment Company,
LLC, 2141 W. North Avenue, 2nd Floor, Chicago, IL 60647, Attention: Marta
Wypych, with a copy (with shall not constitute notice) to: Harter Secrest &
Emery LLP, 1600 Bausch & Lomb Place, Rochester, NY 14604, Attention: James M.
Jenkins, Esq.

 

(g)

Counterparts. This Agreement may be executed in one or more counterparts, each
of which will be deemed an original, but all of which together will constitute
one and the same agreement. Facsimile copies or .pdf copies of signed signature
pages will be deemed binding originals.

 

 

[signature page follows]

 



11

 

 



--------------------------------------------------------------------------------

 

 

above.

 

 

 



The parties have executed this Placement Agent Agreement as of the date first
written

 

 

ACHIEVE LIFE SCIENCES, INC.

 

By: /s/ John Bencich

 

Name: John Bencich

                              

                               Title: EVP, CFO & COO

 

 

PAULSON INVESTMENT COMPANY, LLC

 

By: /s/ Marta Wypych

 

Name:



Marta Wypych

 

Title: Managing Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SIGNATURE PAGE TO PLACEMENT AGENT AGREEMENT

 

 

--------------------------------------------------------------------------------

 

Exhibit A

 

Form of Placement Agent Warrant

NEITHER THIS SECURITY NOR THE SECURITIES FOR WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS.  THIS SECURITY AND THE SECURITIES ISSUABLE UPON EXERCISE OF
THIS SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR
OTHER LOAN SECURED BY SUCH SECURITIES.

 

BROKER’S COMMON STOCK PURCHASE WARRANT

 

ACHIEVE LIFE SCIENCES, INC.

Warrant Shares: _______Initial Exercise Date: _________________

 

 

THIS COMMON STOCK PURCHASE WARRANT (the “Warrant”) certifies that, for value
received, ______________ or its assigns (the “Holder”) is entitled, upon the
terms and subject to the limitations on exercise and the conditions hereinafter
set forth, at any time on or after ________________, 20201 (the “Initial
Exercise Date”) and on or prior to 5:00 p.m. (New York City time) on
__________________ , 20252 (the “Termination Date”) but not thereafter, to
subscribe for and purchase from Achieve Life Sciences, Inc., a Delaware
corporation (the “Company”), up to ______ shares (as subject to adjustment
hereunder, the “Warrant Shares”) of Common Stock. The purchase price of one
share of Common Stock under this Warrant shall be equal to the Exercise Price,
as defined in Section 2(b).  

Section 1.Definitions.  In addition to the terms defined elsewhere in this
Warrant, the following terms have the meanings indicated in this Section 1:

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.

“Bid Price” means, for any date, the price determined by the first of the
following clauses that applies: (a) if the Common Stock is then listed or quoted
on a Trading Market, the bid price of the Common Stock for the time in question
(or the nearest preceding date) on the Trading Market on which the Common Stock
is then listed or quoted as reported by Bloomberg L.P. (based on a Trading Day
from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City time)), (b)  if
OTCQB or OTCQX is not a Trading Market, the volume weighted average price of the
Common

 

1 

NTD: To be date six months after the initial closing date.

2 

NTD: To be five years after the initial issuance date.

 

--------------------------------------------------------------------------------

 

Stock for such date (or the nearest preceding date) on OTCQB or OTCQX as
applicable, (c) if the Common Stock is not then listed or quoted for trading on
OTCQB or OTCQX and if prices for the Common Stock are then reported in the “Pink
Sheets” published by OTC Markets Group, Inc. (or a similar organization or
agency succeeding to its functions of reporting prices), the most recent bid
price per share of the Common Stock so reported, or (d) in all other cases, the
fair market value of a share of Common Stock as determined by an independent
appraiser selected in good faith by the Holders of a majority in interest of the
Warrants then outstanding and reasonably acceptable to the Company, the fees and
expenses of which shall be paid by the Company.

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

“Commission” means the United States Securities and Exchange Commission.

“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Trading Day” means a day on which the Common Stock is traded on a Trading
Market.

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
American, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, or the New York Stock Exchange (or any successors to any of the
foregoing.

“Transfer Agent” means American Stock Transfer & Trust Company, LLC, the current
transfer agent of the Company, with a mailing address of 6201 15th Avenue,
Brooklyn, New York 11219 and an email address of ReorgWarrants@ASTFINANCIAL.com,
and any successor transfer agent of the Company.

“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City

2

 

--------------------------------------------------------------------------------

 

time)), (b)  if OTCQB or OTCQX is not a Trading Market, the volume weighted
average price of the Common Stock for such date (or the nearest preceding date)
on OTCQB or OTCQX as applicable, (c) if the Common Stock is not then listed or
quoted for trading on OTCQB or OTCQX and if prices for the Common Stock are then
reported in the “Pink Sheets” published by OTC Markets Group, Inc. (or a similar
organization or agency succeeding to its functions of reporting prices), the
most recent bid price per share of the Common Stock so reported, or (d) in all
other cases, the fair market value of a share of Common Stock as determined by
an independent appraiser selected in good faith by the holders of a majority in
interest of the Warrants then outstanding and reasonably acceptable to the
Company, the fees and expenses of which shall be paid by the Company.

“Warrants” means this Warrant and other warrants to purchase Common Stock issued
by the Company in the offering in which this Warrant was issued.

Section 2.Exercise.

a)                  Exercise of Warrant.  Exercise of the purchase rights
represented by this Warrant may be made, in whole or in part, at any time or
times on or after the Initial Exercise Date and on or before the Termination
Date by delivery to the Company (with a copy to the Transfer Agent (or such
other office or agency that the Company may designate by notice in writing to
the registered Holder at the address of the Holder appearing on the books of the
Company)) of a duly executed facsimile copy or PDF copy submitted by e-mail (or
e-mail attachment) of the Notice of Exercise in the form annexed hereto (the
“Notice of Exercise”). Within the earlier of (i) two (2) Trading Days and (ii)
the number of Trading Days comprising the Standard Settlement Period (as defined
in Section 2(d)(i) herein) following the date of exercise as aforesaid, the
Holder shall deliver the aggregate Exercise Price for the shares specified in
the applicable Notice of Exercise by wire transfer or cashier’s check drawn on a
United States bank unless the cashless exercise procedure specified in Section
2(c) below is specified in the applicable Notice of Exercise. No ink-original
Notice of Exercise shall be required, nor shall any medallion guarantee (or
other type of guarantee or notarization) of any Notice of Exercise be
required.  Notwithstanding anything herein to the contrary, the Holder shall not
be required to physically surrender this Warrant to the Company until the Holder
has purchased all of the Warrant Shares available hereunder and the Warrant has
been exercised in full, in which case, the Holder shall surrender this Warrant
to the Company for cancellation within three (3) Trading Days of the date on
which the final Notice of Exercise is delivered to the Company. Partial
exercises of this Warrant resulting in purchases of a portion of the total
number of Warrant Shares available hereunder shall have the effect of lowering
the outstanding number of Warrant Shares purchasable hereunder in an amount
equal to the applicable number of Warrant Shares purchased.  The Holder and the
Company shall maintain records showing the number of Warrant Shares purchased
and the date of such purchases. The Company shall deliver any objection to any
Notice of Exercise within one (1) Business Day of receipt of such notice.  The
Holder and any assignee, by acceptance of this Warrant, acknowledge and agree
that, by reason of the provisions of this paragraph, following the purchase of a
portion of the Warrant Shares hereunder, the number of Warrant Shares available
for purchase hereunder at any given time may be less than the amount stated on
the face hereof.

b)                  Exercise Price.  The exercise price per share of Common
Stock under this Warrant shall be $0.3795, subject to adjustment hereunder (the
“Exercise Price”).  

c)                  Cashless Exercise. If at the time of exercise hereof there
is no effective registration statement registering, or the prospectus contained
therein is not available for the issuance of the Warrant Shares to the Holder,
then this Warrant may also be exercised, in whole or in part, at such

3

 

--------------------------------------------------------------------------------

 

time by means of a “cashless exercise” in which the Holder shall be entitled to
receive a number of Warrant Shares equal to the quotient obtained by dividing
[(A-B) (X)] by (A), where:

(A) = as applicable: (i) the VWAP on the Trading Day immediately preceding the
date of the applicable Notice of Exercise if such Notice of Exercise is (1) both
executed and delivered pursuant to Section 2(a) hereof on a day that is not a
Trading Day or (2) both executed and delivered pursuant to Section 2(a) hereof
on a Trading Day prior to the opening of “regular trading hours” (as defined in
Rule 600(b)(68) of Regulation NMS promulgated under the federal securities laws)
on such Trading Day, (ii) at the option of the Holder, either (y) the VWAP on
the Trading Day immediately preceding the date of the applicable Notice of
Exercise or (z) the Bid Price of the Common Stock on the principal Trading
Market as reported by Bloomberg L.P. as of the time of the Holder’s execution of
the applicable Notice of Exercise if such Notice of Exercise is executed during
“regular trading hours” on a Trading Day and is delivered within two (2) hours
thereafter (including until two (2) hours after the close of “regular trading
hours” on a Trading Day) pursuant to Section 2(a) hereof or (iii) the VWAP on
the date of the applicable Notice of Exercise if the date of such Notice of
Exercise is a Trading Day and such Notice of Exercise is both executed and
delivered pursuant to Section 2(a) hereof after the close of “regular trading
hours” on such Trading Day;

 

(B) = the Exercise Price of this Warrant, as adjusted hereunder; and

 

(X) = the number of Warrant Shares that would be issuable upon exercise of this
Warrant in accordance with the terms of this Warrant if such exercise were by
means of a cash exercise rather than a cashless exercise.

 

If Warrant Shares are issued in such a cashless exercise, the parties
acknowledge and agree that in accordance with Section 3(a)(9) of the Securities
Act, the Warrant Shares shall take on the characteristics of the Warrants being
exercised, and the holding period of the Warrant Shares being issued may be
tacked on to the holding period of this Warrant.  The Company agrees not to take
any position contrary to this Section 2(c).

 

Notwithstanding anything herein to the contrary, on the Termination Date, this
Warrant shall be automatically exercised via cashless exercise pursuant to this
Section 2(c).

 

d)                  Mechanics of Exercise.

i.Delivery of Warrant Shares Upon Exercise.  The Company shall cause the Warrant
Shares purchased hereunder to be transmitted by the Transfer Agent to the Holder
by crediting the account of the Holder’s or its designee’s balance account with
The Depository Trust Company through its Deposit or Withdrawal at Custodian
system (“DWAC”) if the Company is then a participant in such system and either
(A) there is an effective registration statement permitting the issuance of the
Warrant Shares to or resale of the Warrant Shares by Holder or (B) the Warrant
Shares are eligible for resale by the Holder without volume or manner-of-sale
limitations pursuant to Rule 144 promulgated under the Securities Act and this
Warrant is being exercised via cashless exercise, and otherwise by physical
delivery of a certificate, registered in the Company’s share register in the
name of the Holder or its designee, for the number of Warrant Shares to which
the Holder is entitled pursuant to such exercise to the address specified by the
Holder in the

4

 

--------------------------------------------------------------------------------

 

Notice of Exercise by the date that is the earliest of (i) two (2) Trading Days
after the delivery to the Company of the Notice of Exercise, (ii) one (1)
Trading Day after delivery of the aggregate Exercise Price to the Company and
(iii) the number of Trading Days comprising the Standard Settlement Period after
the delivery to the Company of the Notice of Exercise, and, in the case of each
of (i) and (iii), subject to the Company’s receipt of the aggregate Exercise
Price (such date, the “Warrant Share Delivery Date”).  Upon delivery of the
Notice of Exercise, the Holder shall be deemed for all corporate purposes to
have become the holder of record of the Warrant Shares with respect to which
this Warrant has been exercised, irrespective of the date of delivery of the
Warrant Shares, provided that payment of the aggregate Exercise Price (other
than in the case of a cashless exercise) is received within the earlier of (i)
two (2) Trading Days and (ii) the number of Trading Days comprising the Standard
Settlement Period following delivery of the Notice of Exercise.  If the Company
fails for any reason to deliver to the Holder the Warrant Shares subject to a
Notice of Exercise by the Warrant Share Delivery Date, the Company shall pay to
the Holder, in cash, as liquidated damages and not as a penalty, for each $1,000
of Warrant Shares subject to such exercise (based on the VWAP of the Common
Stock on the date of the applicable Notice of Exercise), $10 per Trading Day
(increasing to $20 per Trading Day on the fifth Trading Day after such
liquidated damages begin to accrue) for each Trading Day after such Warrant
Share Delivery Date until such Warrant Shares are delivered or Holder rescinds
such exercise. The Company agrees to maintain a transfer agent that is a
participant in the FAST program so long as this Warrant remains outstanding and
exercisable.  As used herein, “Standard Settlement Period” means the standard
settlement period, expressed in a number of Trading Days, on the Company’s
primary Trading Market with respect to the Common Stock as in effect on the date
of delivery of the Notice of Exercise.  

ii.Delivery of New Warrants Upon Exercise.  If this Warrant shall have been
exercised in part, the Company shall, at the request of a Holder and upon
surrender of this Warrant certificate, at the time of delivery of the Warrant
Shares, deliver to the Holder a new Warrant evidencing the rights of the Holder
to purchase the unpurchased Warrant Shares called for by this Warrant, which new
Warrant shall in all other respects be identical with this Warrant.

iii.Rescission Rights.  If the Company fails to cause the Transfer Agent to
transmit to the Holder the Warrant Shares pursuant to Section 2(d)(i) by the
Warrant Share Delivery Date, then the Holder will have the right to rescind such
exercise, and the Company shall return all consideration paid by the Holder for
such shares upon such rescission. Notwithstanding anything herein to the
contrary, the Company shall not be required to make any cash payments to the
Holder in lieu of issuance of the Warrant Shares.

iv.Compensation for Buy-In on Failure to Timely Deliver Warrant Shares Upon
Exercise.  In addition to any other rights available to the Holder, if the
Company fails to cause the Transfer Agent to transmit to the Holder the Warrant
Shares in accordance with the provisions of Section 2(d)(i) above pursuant to an
exercise on or before the Warrant Share Delivery Date, and if after such date
the Holder is required by its broker to purchase (in an open market transaction
or otherwise) or the Holder’s brokerage firm otherwise purchases, shares of
Common Stock to deliver in satisfaction of a sale by the Holder of the Warrant
Shares which

5

 

--------------------------------------------------------------------------------

 

the Holder anticipated receiving upon such exercise (a “Buy-In”), then the
Company shall (A) pay in cash to the Holder the amount, if any, by which (x) the
Holder’s total purchase price (including brokerage commissions, if any) for the
shares of Common Stock so purchased exceeds (y) the amount obtained by
multiplying (1) the number of Warrant Shares that the Company was required to
deliver to the Holder in connection with the exercise at issue times (2) the
price at which the sell order giving rise to such purchase obligation was
executed, and (B) at the option of the Holder, either reinstate the portion of
the Warrant and equivalent number of Warrant Shares for which such exercise was
not honored (in which case such exercise shall be deemed rescinded) or deliver
to the Holder the number of shares of Common Stock that would have been issued
had the Company timely complied with its exercise and delivery obligations
hereunder.  For example, if the Holder purchases Common Stock having a total
purchase price of $11,000 to cover a Buy-In with respect to an attempted
exercise of shares of Common Stock with an aggregate sale price giving rise to
such purchase obligation of $10,000, under clause (A) of the immediately
preceding sentence the Company shall be required to pay the Holder $1,000. The
Holder shall provide the Company written notice indicating the amounts payable
to the Holder in respect of the Buy-In and, upon request of the Company,
evidence of the amount of such loss.  Nothing herein shall limit a Holder’s
right to pursue any other remedies available to it hereunder, at law or in
equity including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Company’s failure to timely deliver shares
of Common Stock upon exercise of the Warrant as required pursuant to the terms
hereof.

v.No Fractional Shares or Scrip.  No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant.  As to any
fraction of a share which the Holder would otherwise be entitled to purchase
upon such exercise, the Company shall, at its election, either pay a cash
adjustment in respect of such final fraction in an amount equal to such fraction
multiplied by the Exercise Price or round up to the next whole share.

vi.Charges, Taxes and Expenses.  Issuance of Warrant Shares shall be made
without charge to the Holder for any issue or transfer tax or other incidental
expense in respect of the issuance of such Warrant Shares, all of which taxes
and expenses shall be paid by the Company, and such Warrant Shares shall be
issued in the name of the Holder or in such name or names as may be directed by
the Holder; provided, however, that in the event that Warrant Shares are to be
issued in a name other than the name of the Holder, this Warrant when
surrendered for exercise shall be accompanied by the Assignment Form attached
hereto duly executed by the Holder and the Company may require, as a condition
thereto, the payment of a sum sufficient to reimburse it for any transfer tax
incidental thereto.  The Company shall pay all Transfer Agent fees required for
same-day processing of any Notice of Exercise and all fees to the Depository
Trust Company (or another established clearing corporation performing similar
functions) required for same-day electronic delivery of the Warrant Shares.

vii.Closing of Books.  The Company will not close its stockholder books or
records in any manner which prevents the timely exercise of this Warrant,
pursuant to the terms hereof.

6

 

--------------------------------------------------------------------------------

 

e)                  Holder’s Exercise Limitations.  The Company shall not effect
any exercise of this Warrant, and a Holder shall not have the right to exercise
any portion of this Warrant, pursuant to Section 2 or otherwise, to the extent
that after giving effect to such issuance after exercise as set forth on the
applicable Notice of Exercise, the Holder (together with the Holder’s
Affiliates, and any other Persons acting as a group together with the Holder or
any of the Holder’s Affiliates (such Persons, “Attribution Parties”)), would
beneficially own in excess of the Beneficial Ownership Limitation (as defined
below).  For purposes of the foregoing sentence, the number of shares of Common
Stock beneficially owned by the Holder and its Affiliates and Attribution
Parties shall include the number of shares of Common Stock issuable upon
exercise of this Warrant with respect to which such determination is being made,
but shall exclude the number of shares of Common Stock which would be issuable
upon (i) exercise of the remaining, nonexercised portion of this Warrant
beneficially owned by the Holder or any of its Affiliates or Attribution Parties
and (ii) exercise or conversion of the unexercised or nonconverted portion of
any other securities of the Company (including, without limitation, any other
Common Stock Equivalents) subject to a limitation on conversion or exercise
analogous to the limitation contained herein beneficially owned by the Holder or
any of its Affiliates or Attribution Parties.  Except as set forth in the
preceding sentence, for purposes of this Section 2(e), beneficial ownership
shall be calculated in accordance with Section 13(d) of the Exchange Act and the
rules and regulations promulgated thereunder, it being acknowledged by the
Holder that the Company is not representing to the Holder that such calculation
is in compliance with Section 13(d) of the Exchange Act and the Holder is solely
responsible for any schedules required to be filed in accordance therewith.   To
the extent that the limitation contained in this Section 2(e) applies, the
determination of whether this Warrant is exercisable (in relation to other
securities owned by the Holder together with any Affiliates and Attribution
Parties) and of which portion of this Warrant is exercisable shall be in the
sole discretion of the Holder, and the submission of a Notice of Exercise shall
be deemed to be the Holder’s determination of whether this Warrant is
exercisable (in relation to other securities owned by the Holder together with
any Affiliates and Attribution Parties) and of which portion of this Warrant is
exercisable, in each case subject to the Beneficial Ownership Limitation. To
ensure compliance with this restriction, each Holder will be deemed to represent
to the Company each time it delivers a Notice of Exercise that such Notice of
Exercise has not violated the restrictions set forth in this paragraph, and the
Company shall have no obligation to verify or confirm the accuracy of such
determination.  In addition, a determination as to any group status as
contemplated above shall be determined in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder.  For purposes
of this Section 2(e), in determining the number of outstanding shares of Common
Stock, a Holder may rely on the number of outstanding shares of Common Stock as
reflected in (A) the Company’s most recent periodic or annual report filed with
the Commission, as the case may be, (B) a more recent public announcement by the
Company or (C) a more recent written notice by the Company or the Transfer Agent
setting forth the number of shares of Common Stock outstanding.  Upon the
written or oral request of a Holder, the Company shall within two (2) Trading
Days confirm orally and in writing to the Holder the number of shares of Common
Stock then outstanding.  In any case, the number of outstanding shares of Common
Stock shall be determined after giving effect to the conversion or exercise of
securities of the Company, including this Warrant, by the Holder or its
Affiliates or Attribution Parties since the date as of which such number of
outstanding shares of Common Stock was reported.  The “Beneficial Ownership
Limitation” shall be 4.99% (or, upon election by a Holder prior to the issuance
of any Warrants, 9.99%) of the number of shares of the Common Stock outstanding
immediately after giving effect to the issuance of shares of Common Stock
issuable upon exercise of this Warrant.  The Holder, upon notice to the Company,
may increase or decrease the Beneficial Ownership Limitation provisions of this
Section 2(e), provided that the Beneficial Ownership Limitation in no event
exceeds 9.99% of the number of shares of the Common Stock outstanding
immediately after giving effect to the issuance of shares of Common Stock upon
exercise of this Warrant held by the Holder and the provisions of this Section
2(e) shall continue to apply.  Any increase in the Beneficial Ownership
Limitation will not be effective until the 61st day after such notice is
delivered to the Company.  The provisions of this paragraph shall be construed
and implemented in a manner otherwise than in strict conformity with the terms
of this Section 2(e) to correct this paragraph (or any portion hereof) which may
be defective or inconsistent with the intended Beneficial Ownership Limitation
herein contained or to make changes or supplements necessary or desirable to
properly give effect to such limitation. The limitations contained in this
paragraph shall apply to a successor holder of this Warrant.

f)Call Provision.  Subject to the provisions of Section 2(e) and this Section
2(f), if, after the Initial Exercise Date, (i) the VWAP for any 30 consecutive
Trading Days (the “Measurement Period,” which 30 consecutive Trading Day period
shall not have commenced until after the Initial Exercise Date) exceeds $1.1385
(subject to adjustment for forward and reverse stock splits, recapitalizations,
stock dividends and the like after the date this Warrant is issued), (ii) the
average daily volume for such Measurement Period exceeds $500,000 per Trading
Day and (iii) the Holder is not in possession of any information that
constitutes, or might constitute, material non-public information which was
provided by the Company, any of its subsidiaries, or any of their officers,
directors, employees, agents or Affiliates, then the Company may, within one
Trading Day of the end of any such Measurement Period, call for cancellation of
all or any portion of this Warrant for which a Notice of Exercise has not yet
been delivered (such right, a “Call”) for consideration equal to $0.001 per
Warrant Share.  To exercise this right, the Company must deliver to the Holder
an irrevocable written notice (a “Call Notice”), indicating therein the portion
of unexercised portion of this Warrant to which such notice applies.  If the
conditions set forth below for such Call are satisfied from the period from the
date of the Call Notice through and including the Call Date (as defined below),
then any portion of this Warrant subject to such Call Notice for which a Notice
of Exercise shall not have been received by the Call Date will be cancelled at
6:30 p.m. (New York City time) on the tenth Trading Day after the date the Call
Notice is received by the Holder (such date and time, the “Call Date”).  Any
unexercised portion of this Warrant to which the Call Notice does not pertain
will be unaffected by such Call Notice.  In furtherance thereof, the Company
covenants and agrees that it will honor all Notices of Exercise with respect to
Warrant Shares subject to a Call Notice that are tendered through 6:30 p.m. (New
York City time) on the Call Date.  The parties agree that any Notice of Exercise
delivered following a Call Notice which calls less than all of the Warrants
shall first reduce to zero the number of Warrant Shares subject to such Call
Notice prior to reducing the remaining Warrant Shares available for purchase
under this Warrant.  For example, if (A) this Warrant then permits the Holder to
acquire 100 Warrant Shares, (B) a Call Notice pertains to 75 Warrant Shares, and
(C) prior to 6:30 p.m. (New York City time) on the Call Date the Holder tenders
a Notice of Exercise in respect of 50 Warrant Shares, then (x) on the Call Date
the right under this Warrant to acquire 25 Warrant Shares will be automatically
cancelled, (y) the Company, in the time and manner required under this Warrant,
will have issued and delivered to the Holder 50 Warrant Shares in respect of the
exercises following receipt of the Call Notice, and (z) the Holder may, until
the Termination Date, exercise this Warrant for 25 Warrant Shares (subject to
adjustment as herein provided and subject to subsequent Call Notices).  Subject
again to the provisions of this Section 2(f), the Company may deliver subsequent
Call Notices for any portion of this Warrant for which the Holder shall not have
delivered a Notice of Exercise.  Notwithstanding anything to the contrary set
forth in this Warrant, the Company may not deliver a Call Notice or require the
cancellation of this Warrant (and any such Call Notice shall be void), unless,
from the beginning of the Measurement Period through the Call Date, (1) the
Company shall have honored in accordance with the terms of this Warrant all
Notices of Exercise delivered by  6:30 p.m. (New York City time) on the Call
Date, and (2) a registration statement shall be effective as to all Warrant
Shares and the prospectus thereunder available for use by the Company for the
resale of all such Warrant Shares by the Holder, and (3) the Common Stock shall
be listed

7

 

--------------------------------------------------------------------------------

 

or quoted for trading on the Trading Market, and (4) there is a sufficient
number of authorized shares of Common Stock for issuance of all Warrant Shares,
and (5) the issuance of all Warrant Shares subject to a Call Notice shall not
cause a breach of any provision of Section 2(e) herein.  The Company’s right to
call the Warrants under this Section 2(f) shall be exercised ratably among the
Holders based on each Holder’s initial purchase of Warrants.

Section 3.Certain Adjustments.

a)                  Stock Dividends and Splits. If the Company, at any time
while this Warrant is outstanding: (i) pays a stock dividend or otherwise makes
a distribution or distributions on shares of its Common Stock or any other
equity or equity equivalent securities payable in shares of Common Stock (which,
for avoidance of doubt, shall not include any shares of Common Stock issued by
the Company upon exercise of this Warrant), (ii) subdivides outstanding shares
of Common Stock into a larger number of shares, (iii) combines (including by way
of reverse stock split) outstanding shares of Common Stock into a smaller number
of shares, or (iv) issues by reclassification of shares of the Common Stock any
shares of capital stock of the Company, then in each case the Exercise Price
shall be multiplied by a fraction of which the numerator shall be the number of
shares of Common Stock (excluding treasury shares, if any) outstanding
immediately before such event and of which the denominator shall be the number
of shares of Common Stock outstanding immediately after such event, and the
number of shares issuable upon exercise of this Warrant shall be proportionately
adjusted such that the aggregate Exercise Price of this Warrant shall remain
unchanged.  Any adjustment made pursuant to this Section 3(a) shall become
effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution and shall become
effective immediately after the effective date in the case of a subdivision,
combination or re‑classification.

b)                  Reserved.

c)                  Subsequent Rights Offerings.  In addition to any adjustments
pursuant to Section 3(a) above, if at any time the Company grants, issues or
sells any Common Stock Equivalents or rights to purchase stock, warrants,
securities or other property pro rata to the record holders of any class of
shares of Common Stock (the “Purchase Rights”), then the Holder will be entitled
to acquire, upon the terms applicable to such Purchase Rights, the aggregate
Purchase Rights which the Holder could have acquired if the Holder had held the
number of shares of Common Stock acquirable upon complete exercise of this
Warrant (without regard to any limitations on exercise hereof, including without
limitation, the Beneficial Ownership Limitation) immediately before the date on
which a record is taken for the grant, issuance or sale of such Purchase Rights,
or, if no such record is taken, the date as of which the record holders of
shares of Common Stock are to be determined for the grant, issue or sale of such
Purchase Rights (provided, however, to the extent that the Holder’s right to
participate in any such Purchase Right would result in the Holder exceeding the
Beneficial Ownership Limitation, then the Holder shall not be entitled to
participate in such Purchase Right to such extent (or beneficial ownership of
such shares of Common Stock as a result of such Purchase Right to such extent)
and such Purchase Right to such extent shall be held in abeyance for the Holder
until such time, if ever, as its right thereto would not result in the Holder
exceeding the Beneficial Ownership Limitation).

d)                  Pro Rata Distributions.  During such time as this Warrant is
outstanding, if the Company shall declare or make any dividend or other
distribution of its assets (or rights to acquire its assets) to holders of
shares of Common Stock, by way of return of capital or otherwise (including,
without limitation, any distribution of cash, stock or other securities,
property or options by way of a dividend, spin off, reclassification, corporate
rearrangement, scheme of arrangement

8

 

--------------------------------------------------------------------------------

 

or other similar transaction) (a "Distribution"), at any time after the issuance
of this Warrant, then, in each such case, the Holder shall be entitled to
participate in such Distribution to the same extent that the Holder would have
participated therein if the Holder had held the number of shares of Common Stock
acquirable upon complete exercise of this Warrant (without regard to any
limitations on exercise hereof, including without limitation, the Beneficial
Ownership Limitation) immediately before the date of which a record is taken for
such Distribution, or, if no such record is taken, the date as of which the
record holders of shares of Common Stock are to be determined for the
participation in such Distribution (provided, however, to the extent that the
Holder's right to participate in any such Distribution would result in the
Holder exceeding the Beneficial Ownership Limitation, then the Holder shall not
be entitled to participate in such Distribution to such extent (or in the
beneficial ownership of any shares of Common Stock as a result of such
Distribution to such extent) and the portion of such Distribution shall be held
in abeyance for the benefit of the Holder until such time, if ever, as its right
thereto would not result in the Holder exceeding the Beneficial Ownership
Limitation).  

e)                  Fundamental Transaction. If, at any time while this Warrant
is outstanding, (i) the Company, directly or indirectly, in one or more related
transactions effects any merger or consolidation of the Company with or into
another Person, (ii) the Company, directly or indirectly, effects any sale,
lease, license, assignment, transfer, conveyance or other disposition of all or
substantially all of its assets in one or a series of related transactions,
(iii) any, direct or indirect, purchase offer, tender offer or exchange offer
(whether by the Company or another Person) is completed pursuant to which
holders of Common Stock are permitted to sell, tender or exchange their shares
for other securities, cash or property and has been accepted by the holders of
50% or more of the outstanding Common Stock, (iv) the Company, directly or
indirectly, in one or more related transactions effects any reclassification,
reorganization or recapitalization of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property, or (v) the Company, directly
or indirectly, in one or more related transactions consummates a stock or share
purchase agreement or other business combination (including, without limitation,
a reorganization, recapitalization, spin-off or scheme of arrangement) with
another Person or group of Persons whereby such other Person or group acquires
more than 50% of the outstanding shares of Common Stock (not including any
shares of Common Stock held by the other Person or other Persons making or party
to, or associated or affiliated with the other Persons making or party to, such
stock or share purchase agreement or other business combination) (each a
“Fundamental Transaction”), then, upon any subsequent exercise of this Warrant,
the Holder shall have the right to receive, for each Warrant Share that would
have been issuable upon such exercise immediately prior to the occurrence of
such Fundamental Transaction, at the option of the Holder (without regard to any
limitation in Section 2(e) on the exercise of this Warrant), the number of
shares of Common Stock of the successor or acquiring corporation or of the
Company, if it is the surviving corporation, and any additional consideration
(the “Alternate Consideration”) receivable as a result of such Fundamental
Transaction by a holder of the number of shares of Common Stock for which this
Warrant is exercisable immediately prior to such Fundamental Transaction
(without regard to any limitation in Section 2(e) on the exercise of this
Warrant).  For purposes of any such exercise, the determination of the Exercise
Price shall be appropriately adjusted to apply to such Alternate Consideration
based on the amount of Alternate Consideration issuable in respect of one share
of Common Stock in such Fundamental Transaction, and the Company shall apportion
the Exercise Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration.  If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Fundamental Transaction, then
the Holder shall be given the same choice as to the Alternate Consideration it
receives upon any exercise of this Warrant following such Fundamental
Transaction.  Notwithstanding anything to

9

 

--------------------------------------------------------------------------------

 

the contrary, in the event of a Fundamental Transaction other than one in which
a Successor Entity (as defined below) that is a publicly traded corporation
whose stock is quoted or listed on a Trading Market assumes this Warrant such
that the Warrant shall be exercisable for the publicly traded common stock of
such Successor Entity, the Company or any Successor Entity shall, at the
Holder’s option, exercisable at any time concurrently with, or within 30 days
after, the consummation of the Fundamental Transaction, purchase this Warrant
from the Holder by paying to the Holder an amount equal to the Black Scholes
Value of the remaining unexercised portion of this Warrant on the date of the
consummation of such Fundamental Transaction using the same type or form of
consideration (and in the same proportion) that is being offered and paid to the
holders of Common Stock of the Company in connection with the Fundamental
Transaction, whether that consideration be in the form of cash, stock or any
combination thereof, or whether the holders of Common Stock are given the choice
to receive from among alternative forms of consideration in connection with the
Fundamental Transaction.  Any cash payment will be made by wire transfer of
immediately available funds within five Business Days of the Holder’s election
(or, if later, on the effective date of the Fundamental Transaction). “Black
Scholes Value” means the value of this Warrant based on the Black and Scholes
Option Pricing Model obtained from the “OV” function on Bloomberg, L.P.
(“Bloomberg”) determined as of the day of consummation of the applicable
Fundamental Transaction for pricing purposes and reflecting (A) a risk-free
interest rate corresponding to the U.S. Treasury rate for a period equal to the
time between the date of the public announcement of the applicable Fundamental
Transaction and the Termination Date, (B) an expected volatility equal to the
greater of 100% and the 100 day volatility obtained from the HVT function on
Bloomberg as of the Trading Day immediately following the public announcement of
the applicable Fundamental Transaction, (C) the underlying price per share used
in such calculation shall be the sum of the price per share being offered in
cash, if any, plus the value of any non-cash consideration, if any, being
offered in such Fundamental Transaction and (D) a remaining option time equal to
the time between the date of the public announcement of the applicable
Fundamental Transaction and the Termination Date.  The Company shall cause any
successor entity in a Fundamental Transaction in which the Company is not the
survivor (the “Successor Entity”) to assume in writing all of the obligations of
the Company under this Warrant in accordance with the provisions of this Section
3(e) and shall, at the option of the Holder, deliver to the Holder in exchange
for this Warrant a security of the Successor Entity evidenced by a written
instrument substantially similar in form and substance to this Warrant which is
exercisable for a corresponding number of shares of capital stock of such
Successor Entity (or its parent entity) equivalent to the shares of Common Stock
acquirable and receivable upon exercise of this Warrant (without regard to any
limitations on the exercise of this Warrant) prior to such Fundamental
Transaction, and with an exercise price which applies the exercise price
hereunder to such shares of capital stock (but taking into account the relative
value of the shares of Common Stock pursuant to such Fundamental Transaction and
the value of such shares of capital stock, such number of shares of capital
stock and such exercise price being for the purpose of protecting the economic
value of this Warrant immediately prior to the consummation of such Fundamental
Transaction). Upon the occurrence of any such Fundamental Transaction, the
Successor Entity shall succeed to, and be substituted for (so that from and
after the date of such Fundamental Transaction, the provisions of this Warrant
referring to the “Company” shall refer instead to the Successor Entity), and may
exercise every right and power of the Company and shall assume all of the
obligations of the Company under this Warrant with the same effect as if such
Successor Entity had been named as the Company herein.

f)                   Calculations. All calculations under this Section 3 shall
be made to the nearest cent or the nearest 1/100th of a share, as the case may
be. For purposes of this Section 3, the number of shares of Common Stock deemed
to be issued and outstanding as of a given date shall be the sum of the number
of shares of Common Stock (excluding treasury shares, if any) issued and
outstanding.

10

 

--------------------------------------------------------------------------------

 

g)                  Notice to Holder.  

i.Adjustment to Exercise Price. Whenever the Exercise Price is adjusted pursuant
to any provision of this Section 3, the Company shall promptly deliver to the
Holder by facsimile or email a notice setting forth the Exercise Price after
such adjustment and any resulting adjustment to the number of Warrant Shares and
setting forth a brief statement of the facts requiring such adjustment.

ii.Notice to Allow Exercise by Holder. If (A) the Company shall declare a
dividend (or any other distribution in whatever form) on the Common Stock, (B)
the Company shall declare a special nonrecurring cash dividend on or a
redemption of the Common Stock, (C) the Company shall authorize the granting to
all holders of the Common Stock rights or warrants to subscribe for or purchase
any shares of capital stock of any class or of any rights, (D) the approval of
any stockholders of the Company shall be required in connection with any
reclassification of the Common Stock, any consolidation or merger to which the
Company is a party, any sale or transfer of all or substantially all of the
assets of the Company, or any compulsory share exchange whereby the Common Stock
is converted into other securities, cash or property, or (E) the Company shall
authorize the voluntary or involuntary dissolution, liquidation or winding up of
the affairs of the Company, then, in each case, the Company shall cause to be
delivered by facsimile or email to the Holder at its last facsimile number or
email address as it shall appear upon the Warrant Register of the Company, at
least 10 calendar days prior to the applicable record or effective date
hereinafter specified, a notice stating (x) the date on which a record is to be
taken for the purpose of such dividend, distribution, redemption, rights or
warrants, or if a record is not to be taken, the date as of which the holders of
the Common Stock of record to be entitled to such dividend, distributions,
redemption, rights or warrants are to be determined or (y) the date on which
such reclassification, consolidation, merger, sale, transfer or share exchange
is expected to become effective or close, and the date as of which it is
expected that holders of the Common Stock of record shall be entitled to
exchange their shares of the Common Stock for securities, cash or other property
deliverable upon such reclassification, consolidation, merger, sale, transfer or
share exchange; provided that the failure to deliver such notice or any defect
therein or in the delivery thereof shall not affect the validity of the
corporate action required to be specified in such notice.  To the extent that
any notice provided in this Warrant constitutes, or contains, material,
non-public information regarding the Company or any of its subsidiaries, the
Company shall simultaneously file such notice with the Commission pursuant to a
Current Report on Form 8-K.  The Holder shall remain entitled to exercise this
Warrant during the period commencing on the date of such notice to the effective
date of the event triggering such notice except as may otherwise be expressly
set forth herein.

Section 4.Transfer of Warrant.

a)                  Transferability.  Subject to compliance with any applicable
securities laws and the conditions set for in Section 4(d) hereof, this Warrant
and all rights hereunder (including, without limitation, any registration
rights) are transferable, in whole or in part, upon surrender of this Warrant at
the principal office of the Company or its designated agent, together with a
written assignment of this Warrant substantially in the form attached hereto
duly executed by the Holder or its agent or attorney and funds sufficient to pay
any transfer taxes payable upon the making of

11

 

--------------------------------------------------------------------------------

 

such transfer.  Upon such surrender and, if required, such payment, the Company
shall execute and deliver a new Warrant or Warrants in the name of the assignee
or assignees, as applicable, and in the denomination or denominations specified
in such instrument of assignment, and shall issue to the assignor a new Warrant
evidencing the portion of this Warrant not so assigned, and this Warrant shall
promptly be cancelled.  Notwithstanding anything herein to the contrary, the
Holder shall not be required to physically surrender this Warrant to the Company
unless the Holder has assigned this Warrant in full, in which case, the Holder
shall surrender this Warrant to the Company within three (3) Trading Days of the
date on which the Holder delivers an assignment form to the Company assigning
this Warrant in full.  The Warrant, if properly assigned in accordance herewith,
may be exercised by a new holder for the purchase of Warrant Shares without
having a new Warrant issued.  

b)                  New Warrants. This Warrant may be divided or combined with
other Warrants upon presentation hereof at the aforesaid office of the Company,
together with a written notice specifying the names and denominations in which
new Warrants are to be issued, signed by the Holder or its agent or
attorney.  Subject to compliance with Section 4(a), as to any transfer which may
be involved in such division or combination, the Company shall execute and
deliver a new Warrant or Warrants in exchange for the Warrant or Warrants to be
divided or combined in accordance with such notice. All Warrants issued on
transfers or exchanges shall be dated the initial issuance date of this Warrant
and shall be identical with this Warrant except as to the number of Warrant
Shares issuable pursuant thereto.

c)                  Warrant Register. The Company shall register this Warrant,
upon records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Holder hereof from time to time.  The
Company may deem and treat the registered Holder of this Warrant as the absolute
owner hereof for the purpose of any exercise hereof or any distribution to the
Holder, and for all other purposes, absent actual notice to the contrary.

d)                  Transfer Restrictions. If, at the time of the surrender of
this Warrant in connection with any transfer of this Warrant, the transfer of
this Warrant shall not be either (i) registered pursuant to an effective
registration statement under the Securities Act and under applicable state
securities or blue sky laws or (ii) eligible for resale without volume or
manner-of-sale restrictions or current public information requirements pursuant
to Rule 144 promulgated under the Securities Act, the Company may require, as a
condition of allowing such transfer, that the Holder or transferee of this
Warrant, as the case may be, to deliver a legal opinion of counsel to the
transferor to the effect that the transfer is pursuant to an effective
registration statement under the Securities Act or pursuant to an available
exemption from, or is a transaction not subject to, the registration
requirements of the Securities Act and is in accordance with applicable state
securities laws.

e)                  Representation by the Holder. The Holder, by the acceptance
hereof, represents and warrants that it is acquiring this Warrant and, upon any
exercise hereof, will acquire the Warrant Shares issuable upon such exercise,
for its own account and not with a view to or for distributing or reselling such
Warrant Shares or any part thereof in violation of the Securities Act or any
applicable state securities law, except pursuant to sales registered or exempted
under the Securities Act.

Section 5.Miscellaneous.

a)                  No Rights as Stockholder Until Exercise.  This Warrant does
not entitle the Holder to any voting rights, dividends or other rights as a
stockholder of the Company prior to the exercise hereof as set forth in Section
2(d)(i), except as expressly set forth in Section 3.  

12

 

--------------------------------------------------------------------------------

 

b)                  Loss, Theft, Destruction or Mutilation of Warrant. The
Company covenants that upon receipt by the Company of evidence reasonably
satisfactory to it of the loss, theft, destruction or mutilation of this Warrant
or any stock certificate relating to the Warrant Shares, and in case of loss,
theft or destruction, of indemnity or security reasonably satisfactory to it
(which, in the case of the Warrant, shall not include the posting of any bond),
and upon surrender and cancellation of such Warrant or stock certificate, if
mutilated, the Company will make and deliver a new Warrant or stock certificate
of like tenor and dated as of such cancellation, in lieu of such Warrant or
stock certificate.

c)                  Saturdays, Sundays, Holidays, etc.  If the last or appointed
day for the taking of any action or the expiration of any right required or
granted herein shall not be a Business Day or Trading Day, then, such action may
be taken or such right may be exercised on the next succeeding Business Day or
Trading Day, as the case may be.

d)                  Authorized Shares.  

The Company covenants that, during the period the Warrant is outstanding, it
will reserve from its authorized and unissued Common Stock a sufficient number
of shares to provide for the issuance of the Warrant Shares upon the exercise of
any purchase rights under this Warrant.  The Company further covenants that its
issuance of this Warrant shall constitute full authority to its officers who are
charged with the duty of issuing the necessary Warrant Shares upon the exercise
of the purchase rights under this Warrant.  The Company will take all such
reasonable action as may be necessary to assure that such Warrant Shares may be
issued as provided herein without violation of any applicable law or regulation,
or of any requirements of the Trading Market upon which the Common Stock may be
listed.  The Company covenants that all Warrant Shares which may be issued upon
the exercise of the purchase rights represented by this Warrant will, upon
exercise of the purchase rights represented by this Warrant and payment for such
Warrant Shares in accordance herewith, be duly authorized, validly issued, fully
paid and nonassessable and free from all taxes, liens and charges created by the
Company in respect of the issue thereof (other than taxes in respect of any
transfer occurring contemporaneously with such issue).  

Except and to the extent as waived or consented to by the Holder, the Company
shall not by any action, including, without limitation, amending its certificate
of incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such actions as may be
necessary or appropriate to protect the rights of Holder as set forth in this
Warrant against impairment.  Without limiting the generality of the foregoing,
the Company will (i) not increase the par value of any Warrant Shares above the
amount payable therefor upon such exercise immediately prior to such increase in
par value, (ii) take all such action as may be necessary or appropriate in order
that the Company may validly and legally issue fully paid and nonassessable
Warrant Shares upon the exercise of this Warrant and (iii) use commercially
reasonable efforts to obtain all such authorizations, exemptions or consents
from any public regulatory body having jurisdiction thereof, as may be,
necessary to enable the Company to perform its obligations under this Warrant.

Before taking any action which would result in an adjustment in the number of
Warrant Shares for which this Warrant is exercisable or in the Exercise Price,
the Company

13

 

--------------------------------------------------------------------------------

 

shall obtain all such authorizations or exemptions thereof, or consents thereto,
as may be necessary from any public regulatory body or bodies having
jurisdiction thereof.

e)                  Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Warrant shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Warrant
(whether brought against a party hereto or their respective affiliates,
directors, officers, shareholders, partners, members, employees or agents) shall
be commenced exclusively in the state and federal courts sitting in the City of
New York. Each party hereby irrevocably submits to the exclusive jurisdiction of
the state and federal courts sitting in the City of New York, Borough of
Manhattan for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is improper or is an
inconvenient venue for such proceeding. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof via registered or certified
mail or overnight delivery (with evidence of delivery) to such party at the
address in effect for notices to it under this Warrant and agrees that such
service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law. If either party shall
commence an action, suit or proceeding to enforce any provisions of this
Warrant, the prevailing party in such action, suit or proceeding shall be
reimbursed by the other party for their reasonable attorneys’ fees and other
costs and expenses incurred with the investigation, preparation and prosecution
of such action or proceeding.

f)                   Restrictions.  The Holder acknowledges that the Warrant
Shares acquired upon the exercise of this Warrant, if not registered, and the
Holder does not utilize cashless exercise, will have restrictions upon resale
imposed by state and federal securities laws.

g)                  Nonwaiver and Expenses.  No course of dealing or any delay
or failure to exercise any right hereunder on the part of Holder shall operate
as a waiver of such right or otherwise prejudice the Holder’s rights, powers or
remedies.  Without limiting any other provision of this Warrant, if the Company
willfully and knowingly fails to comply with any provision of this Warrant,
which results in any material damages to the Holder, the Company shall pay to
the Holder such amounts as shall be sufficient to cover any costs and expenses
including, but not limited to, reasonable attorneys’ fees, including those of
appellate proceedings, incurred by the Holder in collecting any amounts due
pursuant hereto or in otherwise enforcing any of its rights, powers or remedies
hereunder.

h)                  Notices.  Any and all notices or other communications or
deliveries to be provided by the Holders hereunder including, without
limitation, any Notice of Exercise, shall be in writing and delivered
personally, by e-mail, or sent by a nationally recognized overnight courier
service, addressed to the Company, at 1040 West Georgia Street, Suite 1030,
Vancouver, B.C. V6E 4H1 Canada, Attention: Senior Paralegal, email address:
sthomson@achievelifesciences.com, or such other email address or address as the
Company may specify for such purposes by notice to the Holders. Any and all
notices or other communications or deliveries to be provided by the Company
hereunder shall be in writing and delivered personally, by e-mail, or sent by a
nationally recognized overnight courier service addressed to each Holder at the
e-mail address or address of such Holder appearing on the books of the Company.
Any notice or other communication or deliveries

14

 

--------------------------------------------------------------------------------

 

hereunder shall be deemed given and effective on the earliest of (i) the date of
transmission, if such notice or communication is delivered via e-mail at the
e-mail address set forth in this Section prior to 5:30 p.m. (New York City time)
on any date, (ii) the next Trading Day after the date of transmission, if such
notice or communication is delivered via e-mail at the e-mail address set forth
in this Section on a day that is not a Trading Day or later than 5:30 p.m. (New
York City time) on any Trading Day, (iii) the second Trading Day following the
date of mailing, if sent by U.S. nationally recognized overnight courier
service, or (iv) upon actual receipt by the party to whom such notice is
required to be given.  Notwithstanding any other provision of this Warrant, as
to any Warrant not held in certificated form, where this Warrant provides for
notice of any event to a Holder, such notice shall be sufficiently given if
given to DTC (or any successor depository) pursuant to the procedures of DTC (or
such successor depository).

i)                    Limitation of Liability.  No provision hereof, in the
absence of any affirmative action by the Holder to exercise this Warrant to
purchase Warrant Shares, and no enumeration herein of the rights or privileges
of the Holder, shall give rise to any liability of the Holder for the purchase
price of any Common Stock or as a stockholder of the Company, whether such
liability is asserted by the Company or by creditors of the Company.

j)                    Remedies.  The Holder, in addition to being entitled to
exercise all rights granted by law, including recovery of damages, will be
entitled to specific performance of its rights under this Warrant.  The Company
agrees that monetary damages would not be adequate compensation for any loss
incurred by reason of a breach by it of the provisions of this Warrant and
hereby agrees to waive and not to assert the defense in any action for specific
performance that a remedy at law would be adequate.

k)                  Successors and Assigns.  Subject to applicable securities
laws, this Warrant and the rights and obligations evidenced hereby shall inure
to the benefit of and be binding upon the successors and permitted assigns of
the Company and the successors and permitted assigns of Holder.  The provisions
of this Warrant are intended to be for the benefit of any Holder from time to
time of this Warrant and shall be enforceable by the Holder or holder of Warrant
Shares.

l)                    Amendment.  This Warrant may be modified or amended or the
provisions hereof waived with the written consent of the Company, on the one
hand, and the Holders or the beneficial owners of Warrants representing 67% of
the
Warrant Shares issuable under the Warrants then-outstanding as of the date such
consent is sought, on the other hand.

m)                Severability.  Wherever possible, each provision of this
Warrant shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Warrant shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provisions or the remaining provisions of this Warrant.

n)                  Headings.  The headings used in this Warrant are for the
convenience of reference only and shall not, for any purpose, be deemed a part
of this Warrant.

 

********************

 

(Signature Page Follows)


15

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized as of the date first above indicated.

 

  

ACHIEVE LIFE SCIENCES, INC.

 

 

By:__________________________________________

     Name:

     Title:

 

 

 

 

16

 

--------------------------------------------------------------------------------

 

 

NOTICE OF EXERCISE

 

To:achieve life sciences, inc.

 

(1)   The undersigned hereby elects to purchase ________ Warrant Shares of the
Company pursuant to the terms of the attached Warrant (only if exercised in
full), and tenders herewith payment of the exercise price in full, together with
all applicable transfer taxes, if any.

(2)   Payment shall take the form of (check applicable box):

[  ] in lawful money of the United States; or

[ ] if permitted the cancellation of such number of Warrant Shares as is
necessary, in accordance with the formula set forth in subsection 2(c), to
exercise this Warrant with respect to the maximum number of Warrant Shares
purchasable pursuant to the cashless exercise procedure set forth in subsection
2(c).

(3)   Please issue said Warrant Shares in the name of the undersigned or in such
other name as is specified below:

_______________________________

 

 

The Warrant Shares shall be delivered to the following DWAC Account Number:

 

_______________________________

 

_______________________________

 

_______________________________

 

(4)   The undersigned is an “accredited investor” as defined in Regulation D
promulgated under the Securities Act of 1933, as amended.

 

[SIGNATURE OF HOLDER]

 

Name of Investing Entity:
________________________________________________________________________

Signature of Authorized Signatory of Investing Entity:
_________________________________________________

Name of Authorized Signatory:
___________________________________________________________________

Title of Authorized Signatory:
____________________________________________________________________

Date:
________________________________________________________________________________________




17

 

--------------------------------------------------------------------------------

 

ASSIGNMENT FORM

 

(To assign the foregoing Warrant, execute this form and supply required
information.  Do not use this form to purchase shares.)

FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to

Name:

 

 

(Please Print)

Address:

 

 

Phone Number:

Email Address:                                                            

(Please Print)

______________________________________

______________________________________

Dated: _______________ __, ______

 

Holder’s Signature:

 

Holder’s Address:

 

 

18

 